Upon consideration of the motion for a rehearing in this case, we are of opinion that there was error in so much of the opinion formerly adopted by this court as held that the failure of the appellee to introduce in evidence the judgment in *Page 147 
the principal case was fatal to the judgment rendered against appellant in the court below.
It is clear, that before a judgment can be properly rendered against a garnishee there must, be a judgment against the defendant in the original suit. Such a judgment is necessary to protect him against a direct demand from his creditor. Ins. Co. v. Seeligson, 59 Tex. 3. It follows, therefore, that at any stage of the proceedings in garnishment he should have the right to show either that the judgment relied upon by the plaintiff to support his garnishment does not in fact exist or that it is void. It would seem a proper practice to make the defense in limine and in abatement of the proceeding. But in a case like the present, in which the original judgment is the foundation of the action, we think the objection could properly be taken at any time before judgment against the garnishee; and it is not clear that even afterward he might not have the judgment annulled upon the ground that there was no valid judgment against the defendant to support it, and that therefore the court was without jurisdiction.
In this case, it may be doubted whether the general denial which the garnishee pleaded orally by consent should be held to put in issue, the averments in the affidavit. If the affidavit made by the plaintiff in this case should be treated as a part of the pleadings, it would seem, nevertheless, that the denial should be held to apply to the pleading which next preceded it, namely, the affidavit which contested the answer of the garnishee. But we do not consider the decision of the question necessary to the determination of this appeal.
In Farrar v. Bates, 55 Tex. 193, the appellant relied upon substantially the same point as is presented in this case; but the court held, that since the proceedings in garnishment were conducted as a part of the original suit, and under the same number and style, "with the addition to the name of the original defendant that of 'J.R. Farrar garnishee,' " the court would take judicial notice of its own original judgment in the suit. In that case the garnishment was sued out while the original suit was pending and before judgment was rendered. We fully concur in the proposition announced, that the court should take judicial notice of the judgment, but fail to see any good reason why the manner in which the case was docketed should affect the question. In the case cited, although the issues arising in the garnishment proceeding were tried as a part of the original cause, they were not tried at the same time that the judgment was rendered against the defendant. The principle established in that case leads to the conclusion, we think, that if the garnishment proceeding be a part of the original suit — that is to say, merely ancillary to it — the court upon trial of the issues in the garnishment will look to the record in the principal action.
Our statutes provide, that writs of garnishment may issue in certain cases and under certain conditions, either at the beginning or during *Page 148 
the progress of a suit or upon a judgment already rendered. Farrar v. Bates, supra, as has been seen, was of the former character, and the garnishment therein issued was clearly ancillary. In the present case, the principal suit was determined and the judgment rendered before the garnishment proceedings were instituted. But does it follow that the garnishment even in such a case is not to be treated as ancillary and a part of the original suit? That the Legislature intended to so treat it we think is shown by the fact that the statute provides that the writ shall be made returnable to the court in which the original judgment was rendered, and that the cause should be heard and determined in that court, without reference to the amount in controversy. We are of the opinion that upon no other theory can the jurisdiction of the court in many cases be maintained. Let us take a case in which a garnishment has been sued out upon a judgment rendered in the District Court, and in which the amount in controversy in the garnishment proceeding is less than $500. Unless the garnishment is merely ancillary to and a part of the principal case, the court would be without jurisdiction to try the issue. But if it be deemed ancillary, the objection that the court is without jurisdiction is obviated. The District Court having power to execute its judgments, and the garnishment being but a mode of enforcing execution, it is auxiliary to the original action and a part of it, and as such the District Court has power to determine the issues which arise out of it. Being a part of the principal suit, the court will take judicial notice of the judgment, although rendered before the proceeding was instituted, just like it will take notice of the judgment rendered in a suit in which the garnishment was sued out before its rendition. We therefore conclude that the finding of the court below, that the plaintiff had recovered a judgment against Ward, Dewey  Co., did not need evidence to support it, and that it was not error.
This view of the case renders it necessary to pass upon another question in the former opinion, as to the description of certain crops upon which it was claimed that a lien existed for the satisfaction of the garnished debt. It is there intimated, that the land upon which the crops were grown should have been more accurately described. This is probably true, if it bad been that the judgment had foreclosed the lien. But such is not the case. The judgment merely subrogates the appellee to the lien held by Ward, her judgment debtor, for securing the debt found subject to the garnishment. We think the description sufficient for that purpose.
For these reasons, the motion for a rehearing is granted.
The other assignments have been correctly disposed of in the former opinion, and the judgment is affirmed.
The motion for rehearing was transferred to The Austin Term, and there granted, and judgment below affirmed. *Page 149